ORDER
PER CURIAM:
Lester Stone appeals from the judgment of the trial court denying his petition for declaratory judgment against Jeremiah Nixon, Governor of Missouri. He contends that the trial court erred in sustaining the governor’s motion to dismiss or for judgment on the pleadings based on what he contends was the mischaracterization by the governor of the facts, his claims, and the law. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).